         Case 3:20-cv-02731-VC Document 833-1 Filed 11/19/20 Page 1 of 2




                                  UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA

                                      SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS, et al.,              )   CASE NO. 3:20-cv-02731-VC
                                                  )
        Plaintiffs,                               )   SUPPLEMENTAL DECLARATION OF
                                                  )   ASSISTANT FIELD OFFICE DIRECTOR
   v.                                             )   ALEXANDER PHAM
                                                  )
DAVID JENNINGS, et al.,                           )
                                                  )
        Defendants.                               )
                                                  )


        I, Alexander Pham, make the following statements under oath and subject to penalty of perjury:

        1.      I am an Assistant Field Office Director (“AFOD”) with the Department of Homeland
Security (“DHS”), Immigration and Customs Enforcement (“ICE”), Enforcement and Removal
Operations (“ERO”), in the San Francisco Field Office (“ERO San Francisco”). I have held this position
since April 2019. I am currently assigned to the Bakersfield Sub-Office within ERO San Francisco,
which is responsible for oversight of Mesa Verde Detention Facility (“MVDF”) in Bakersfield,
California. I have worked in various other positions within ICE since 2005.
        2.      This declaration is based upon my personal and professional knowledge and information,
belief, reasonable inquiry, and review of information obtained from various records, systems, databases,
other DHS employees, employees of DHS contract facilities, and information portals maintained and
relied upon by DHS in the regular course of business.
        3.      Plaintiffs’ Initial Set of Interrogatories in this case asked, among other things, “Where
bunk beds are used, what is the vertical distance between the bunks?” I asked Nathan Allen, Facility
Administrator (“FA”) of MVDF, to have the bunks at MVDF measured so that ICE could respond to the
Interrogatories. I received a response that the distance between the bottom and top bunk platforms was
49 inches. Attached as Exhibit 1 is a true and correct copy of the response I received (with contact
information redacted). Based on this response, I verified ICE’s response to the Interrogatories that the
distance between the bottom and top bed platforms was 49 inches, and subsequently stated in paragraph
40 of my declaration dated May 27, 2020, ECF No. 264-1, that the vertical distance between the bottom

SUPPLEMENTAL DECLARATION OF ASSISTANT FIELD OFFICE DIRECTOR ALEXANDER PHAM
No. 3:20-cv-02731-VC                      1
        Case 3:20-cv-02731-VC Document 833-1 Filed 11/19/20 Page 2 of 2




and top bed platforms was 49 inches. I have since been informed that the vertical distance between the
bottom and top bed platforms is approximately 36 inches, not 49 inches. Attached as Exhibit 2 is a true
and correct copy of an email I received regarding the 36-inches measurement (with contact information
redacted). I am verifying supplemental responses to the Interrogatories to amend ICE’s earlier response.
       4.        Paragraph 22 of my May 27 declaration contains an additional inadvertent inaccuracy
that I previously brought to the attention of the Court. See ECF No. 324-1. At no time did I intend to
mislead Plaintiffs or the Court. This was an inadvertent mistake on my part, and I apologize to Plaintiffs
and the Court.
       I affirm under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and belief. Executed on November 19, 2020 at Bakersfield, California.




                                              ALEXANDER PHAM




SUPPLEMENTAL DECLARATION OF ASSISTANT FIELD OFFICE DIRECTOR ALEXANDER PHAM
No. 3:20-cv-02731-VC                      2
